DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending and currently under consideration for patentability.    
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2020, 11/03/2021, and 03/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see, filed May 2nd, 2022, with respect to Restriction filed March 16th, 2022 have been fully considered and are persuasive.  The restriction has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al  (EP 3034113 A1).
Regarding Claim 1, Patel teaches a method for controlling fluid flow through a tubing segment  (tubing lines, paragraph 0014, lines 15-20) in which a pump  (pumps, 20a-20c) draws fluid through the tubing segment using negative pressure P (paragraph 0021, line 47-50: fluid is pulled) (Figures 1-6) comprising the steps of:
a) operating the pump  (pumps, 20a-20c) at an initial commanded fluid flow rate to draw fluid through the tubing segment  (tubing lines, paragraph 0014, lines 15-20); 
b) measuring on a continuous basis the P in the tubing segment  (paragraph 0009, lines 20-25).
c) determining into which of four zones the measured P falls, a first zone being where P > X1 (below lower level, paragraph 0027, line 29), a second zone being where X1> P > X2 (lower pressure zone, paragraph 0027, lines 29-34) , a third zone where X2> P > X3 (upper pressure zone, paragraph 0027 lines 34-44), and a fourth zone where X3> P (maximum alarm level, paragraph 0027, lines 46);
 d) if P is in the first zone for greater than a first pre-established time period (paragraph 0023), then increasing the commanded flow rate of the pump  (pumps, 20a-20c), limited to a specified maximum flow rate, and returning to step b) (paragraph 0027, lines 29-33); 
e) if P is in the second zone, then continuing to operate the pump at the flow rate at which the pump  (pumps, 20a-20c) is currently operated and returning to step b) (first decision point, paragraph 0030, line 46-52);
f) if P is in the third zone, for greater than a second pre-established time period (paragraph 0037: the timer and pump are restarted 15 seconds after last adjustment) (paragraph 0030: second pre-established time period is 2-15 seconds column 12, lines 4-5 and Paragraph 0031, column 12, lines 35-37), then decreasing the commanded flow rate of the pump  (pumps, 20a-20c) and returning to step b) (upper pressure zone, paragraph 0027 lines 34-44); and 
g) if P is in the fourth zone, then commanding the pump  (pumps, 20a-20c) to stop (paragraph 0041, line 34-39).

Regarding Claim 3, Patel teaches the method of claim 1, and further teaches wherein the first and second pre-established time periods are within a range of from 5 seconds to 20 seconds (Paragraph 0030, column 12, lines 4-5 and Paragraph 0031, column 12, lines 35-37).

Regarding Claim 4, Patel  teaches the method of claim 3 wherein the first and second pre-established time periods are identical (Paragraph 0030, column 12, line 3 and Paragraph 0031, column 12, lines 35).

Regarding Claim 5, Patel teaches the method of claim 3 wherein the first and second pre-established time periods are different(Paragraph 0030, column 12, line 3 and Paragraph 0031, column 12, lines 35).

Regarding Claim 7, Patel teaches the method of claim 1 wherein the commanded flow rate is increased or decreased in increments  of 10.0 mL/min (Paragraph 0030 column 12, line 10).

Regarding Claim 8, Patel teaches the method of claim 1 wherein P is measured at time increments of 0.1 seconds (paragraph 0032, line 4: 10 times a second).

Regarding Claim 9, Patel teaches the method of claim 1 wherein if P is in the fourth zone, the pump  (pumps, 20a-20c) is stopped for a third pre-established time period stop (paragraph 0041, lines 30-39) and the pump is then commanded to operate at a decreased flow rate (Paragraph 0009, lines 31-36) (Paragraph 0037, lines 15-20: the timer and pump are restarted 15 seconds after last adjustment).

Regarding Claim 11, Patel teaches the method of claim 1 wherein the method is for controlling the flow of saline through a sterilizing filter during saline rinse or reinfusion phases of a blood separation procedure (paragraph 0016, lines 25-30).

Regarding Claim 12, Patel discloses a system (system, 10) for performing a blood separation procedure (Abstract) (figure 1-6) comprising: 
a) a disposable fluid flow circuit (fluid flow circuit, 12)  (paragraph 0010, line 47)  including a container of fluid (container, 26) and a tubing segment connecting the tubing segment (tubing lines, paragraph 0014, lines 15-20) to the fluid flow circuit (12); and 
b) a durable hardware component including a pump (pumps, 20a-20c) operable to fluid from the container through the tubing segment (tubing lines, paragraph 0014, lines 15-20) a pressure sensor (pressure sensors 43a and 43b) for measuring the fluid pressure in the tubing segment (tubing lines) at a location between the container (26) of fluid and the pump (20a-c) (paragraph 0017, lines 33-40) (figure 3), and a programmable controller (paragraph 0030, line 40) including a timer (paragraph 0031, line 26), the programmable controller being configured to command the pump to operate at a specified flow rate (paragraph 0009, lines 20-25), and to receive a signal from the pressure sensor and programmed to command the pump to operate at the specified flow rate in accordance with the method of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (EP 3034113 A1).	 
Regarding Claim 2, Patel  teaches a method of claim 1.  Patel discloses the lower fluid flow pressure zone or range may be pressure below about 175 - 300 mmHg (using 50- 85% of the maximum pressure level) or below about 245 mmHg (using 70%), and the upper fluid flow pressure zone or range may be pressure that is above about 210 - 335 mmHg (using 60-95% of the maximum pressure level) or above about 280 mmHg (using 80%) (paragraph 0029, lines 15-20). The intermediate or buffer range or zone in this example would be from about 175-300 mmHg on the lower end and 210-335 mmHg on the upper end, for example between about 245 and 280 mmHg (paragraph 0029, lines 23-25).  However, Higginson fails to teach wherein X1 = -50 mmHg, X2= -100 mmHg, and X3= -150 mmHg.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to alter the predetermined pressure ranges wherein X1 = -50 mmHg, X2= -100 mmHg, and X3= -150 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In addition, lowering the pressure would allow the system to be more adaptable, with greater possibilities of use. 
Regarding Claim 10, Patel teaches the method of claim 9.  Patel  discloses the claimed invention except for the third pre-established time period is 5 seconds. Patel  teaches wherein the third pre-established time period is 15 seconds (Paragraph 0037, line 18) and that another time period may be between 2 and 15 seconds (Paragraph 0030, line 5-6).  Therefore it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the third pre-established time period to 5 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel  (EP 3034113 A1) in view of Kettering (US 3882861 A).
Regarding Claim 6, Patel teaches the method of claim 1, however fails to teach wherein the initial commanded flow rate is a maximum commanded flow rate.  Kettering teaches a blood pump used in hemodialysis (abstract) comprising: a control unit (auxiliary control, 20) wherein the initial commanded flow rate is a maximum commanded flow rate (Column 4, lines 45-52). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the initial parameters of Higginson to include initial commanded flow rate is a maximum commanded flow rate similar to that disclosed by Kettering as not to interfere with the selection of a desirable maximum flow rate at the controller (As motivated by Kettering, Column 4, lines 48-52).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel  (EP 3034113 A1) in view of Nguyen (US PGPUB 2009/0211989 A1).
Regarding Claim 13, Higginson teaches the system of claim 12 and further teaches wherein the container of fluid contains saline (paragraph 0028) However Higginson fails to teach wherein the tubing segment includes a sterilizing filter. Nguyen teaches a system and method for processing blood (abstract) comprising: the tubing segment (tubes 274, 278, and 284) includes a sterilizing filter (Paragraph 128)(Figure 10).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubes of Patel  to include a filter similar to that disclosed by Nguyen to thereby maintain a sterile, closed blood processing environment (as motivated by Nguyen, paragraph 128).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CA 2906849 A1, US 20160101278 A1, WO 2016057982 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781